Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel Watlington appeals the district court’s order denying several of his motions related to the Government’s attempts to satisfy his restitution obligation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Watlington, No. 5:05-cr-00004-F-1 (E.D.N.C. June 1, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.